DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 3/3/2022 is acknowledged.  Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshimitsu et al. (WO 2015/080449) (hereinafter Toshimitsu).
Regarding claim 1, Toshimitsu discloses a home appliance device, comprising: at least one functional unit embodied as a partitioning unit (21, see Fig. 7) for partitioning at least one storage space into at least two subspaces (43, 45) in an assembled state, said partitioning unit having at least one thermal insulation inlay element (7) and at least one protective foil (3), said at least one thermal insulation inlay element being encased by said at least one protective foil (Fig. 1b).
Regarding claim 2, Toshimitsu discloses a home appliance device wherein said at least one thermal insulation inlay element is enclosed watertightly by said at least one protective foil (Fig. 1B shows sealed edges).  
Regarding claim 4, Toshimitsu discloses a home appliance device wherein said at least one protective foil contains a synthetic material (see page 6, 3rd paragraph of the translation which teaches synthetic materials).  
Regarding claim 10, Toshimitsu discloses a home appliance device wherein said home appliance device is a home refrigeration appliance device (Fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshimitsu.
Regarding claim 3, Toshimitsu teaches the appliance device as claimed.  Toshimitsu does not disclose an appliance device wherein said at least one thermal insulation inlay element contains a foamed plastic.  The examiner is taking OFFICIAL NOTICE that using a foamed plastic as a thermal insulation inlay element is common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Toshimitsu wherein the inlay element contains foamed plastic, because this arrangement would .    
Allowable Subject Matter
Claims 5-8 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637